DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “buttresses 62” (page 8, line 24; “protrusions 764” (page 9, lines 12,13); “point 78” (page 9, line 14).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “34” has been used to designate both first housing 34 and pin head 66 in Figure 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “82” has been used to designate both extension wall 82 and shaft 28 in Figure 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “18” has been used to designate both grip 18 in Figure 1 and second housing 36 in Figure 3. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “50” has been used to designate both box 50 and magnetic clutch hole 30 in Figure 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement 

Specification
The disclosure is objected to because of the following informalities: on page 11, the last line, item “14” should be changed to –12--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 6, 10, 12, 13 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by EP1857622 (hereinafter EP622).
Re Claim 1. (Original)
EP622 discloses a tag for attaching to an item (Fig.1, 710), the tag comprising:- first and second body portions (20,22) having respective first and second gripping portions (30,52 in Fig.7; (86,88 in Fig.8; 90,92 in Fig.9; 26c,46c in Fig.10), said first and second body portions (20,22) adapted to move said first and second gripping portions (30,52) towards and away from each other between a gripping condition for gripping an item the tag is attached to without piercing said item and an open condition in which said tag can be placed into engagement with said item or removed therefrom; and a locking device (magnets 40,58) for locking said body portions (20,22) in said gripping condition and for releasing from said locking condition.
Re Claim 2. (Original)
EP622 discloses a tag according to claim 1, wherein said locking device (40,58) allows movement of said gripping portions towards said gripping condition and prevents movement towards said open condition without activating a release mechanism (magnetic release) on said locking device.
Re Claim 5. (Currently Amended)
EP622 discloses a tag according to claim 1, further comprising at least one identification device (60; Fig.2, col. 4, lines 63-67 – col.5, line 5).
Re Claim 6. (Currently Amended)
EP622 discloses a tag according to claim 5, wherein said identification device comprises visible device readable code (60).
Re Claim 10. (Currently Amended) 
EP622 discloses a tag according to claim 1, wherein said first and second body portions (20,22) slide towards and away from each other between said gripping and open conditions.
Re Claim 12. (Currently Amended)

Re Claim 13. (Currently Amended)
EP622 discloses a tag according to claim 1, wherein at least one of said first and second gripping portions comprise a rubberised material (90,92- Fig.9).

Claim(s) 1, 3, 4, 7-9, 11, 15 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Stewart US2012/009741 (hereinafter Stewart).
Re Claim 1. (Original)
Stewart discloses a tag for attaching to an item (Figs. 1-3, 10), the tag comprising:- first and second body portions (22a,12b) having respective first and second gripping portions (26,28), said first and second body portions (22a,12b) adapted to move said first and second gripping portions towards and away from each other between a gripping condition for gripping an item the tag is attached to without piercing said item (Fig.3) and an open condition in which said tag can be placed into engagement with said item or removed therefrom (Fig.1); and a locking device (magnetic clutch 14,18,16) for locking said body portions in said gripping condition and for releasing from said locking condition.
Re Claim 3. (Currently Amended)
Stewart discloses a tag according to claim 1, wherein said release mechanism comprises at least one magnetic clutch (16,18) and at least one elongate member (14) extending into said magnetic clutch, said magnetic clutch allowing said elongate member to move into engagement with said clutch but preventing said elongate member from being removed from engagement with said clutch without releasing said clutch using a magnetic release device (para [0026]).
Re Claim 4. (Original)
Stewart discloses a tag according to claim 3, wherein said elongate member comprises a pin (14).

Stewart discloses a tag according to claim 1, further comprising at least one security device (31).
Re Claim 8. (Currently Amended)
Stewart discloses a tag according to claim 7, wherein said security device comprises a radio frequency identification device (31; para [0037]).
Re Claim 9. (Currently Amended)
Stewart discloses a tag according to claim 7, wherein said security device (31) comprises an acousto-magnetic device (para [0006]).
Re Claim 11. (Currently Amended)
Stewart discloses a tag according to claim 1, further comprising at least one biasing device urging said first and second body portions towards said open condition (para [0028], lines 5-7).
Re Claim 15. (New)
As discussed above with respect to claims 1, 3, 4, 7-9 and 11, Stewart discloses a tag (10, Figs. 1-3) for attaching to an item, the tag comprising: first and second body portions () having respective first and second gripping portions (), said first and second body portions adapted to slide relative to each other to move said first and second gripping portions towards and away from each other between a gripping condition for gripping an item the tag is attached to without piercing said item and an open condition in which said tag can be placed into engagement with said item or removed therefrom; biasing means urging said first and second body portions towards said open condition (para [0028]); and a locking device (14,16,18) for locking said body portions in said gripping condition and for releasing therefrom, said locking device comprising at least one magnetic clutch (18,16) and at least one pin member (14) extending into said magnetic clutch, said magnetic clutch allowing said pin member to move into engagement with said clutch but preventing said pin member from being removed from engagement with said clutch without releasing said clutch using a magnetic release device, herein said pin and clutch are contained within said first and second body .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053.  The examiner can normally be reached on M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3673



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675